Name: COMMISSION REGULATION (EC) No 606/96 of 3 April 1996 opening a standing invitation to tender for the export of 300 000 tonnes of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  trade
 Date Published: nan

 No L 86/24 Pen I Official Journal of the European Communities 4. 4. 96 COMMISSION REGULATION (EC) No 606/96 of 3 April 1996 opening a standing invitation to tender for the export of 300 000 tonnes of rye held by the German intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 300 000 tonnes of rye for export to third countries . 2. The regions in which the 300 000 tonnes of rye are stored are set out in Annex I. Article 3 1 . The export licences shall be valid from their date of issue within the meaning of Article 9 of Regulation (EEC) No 2131 /93 until the end of the fourth month thereafter. 2 . Tenders submitted in response to this invitation to tender may not be accompanied by export licence appli ­ cations submitted pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 (J). 3 . The adjustment provided for in the first subpara ­ graph of Article 12(2) of Regulation (EC) No 1162/95 shall not apply to licences issued under this invitation to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies; Whereas, given the current market situation, a standing invitation to tender should be opened for the export of 300 000 tonnes of rye held by the German intervention agency, Whereas a special feature of the proposed invitation to tender for the export of intervention stocks is the fact that it will be opened from 11 April 1996 for deliveries which will be possible after 1 July 1996; whereas, since interven ­ tion rye is concerned, the price break arrangements provided for in Article 12(2) of Commission Regulation (EC) No 1 1 62/95 (^ as last amended by Regulation (EC) No 265/96 (% do not apply, Whereas special detailed rules must be laid down to ensure that operations and checks thereof comply with the regulations; whereas, to that end, the Member State must make provision for any additional measures compa ­ tible with the provisions in force which are needed to ensure that the planned operation proceeds satisfactorily and that the Commission is kept informed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 2131 /93, the time limit for submission of tenders in respect of the first partial invitation to tender shall be 9 a.m. (Brussels time) on 11 April 1996 . 2. The time limit for submission of tenders in respect of subsequent partial invitations to tender shall be 9 a.m. (Brussels time) each Thursday thereafter. 3 . The last partial invitation to tender shall be 9 a.m. (Brussels time) on 30 May 1996. 4. Tenders shall be lodged with the German interven ­ tion agency. HAS ADOPTED THIS REGULATION: Article 1 The German intervention agency issues a standing invita ­ tion to tender for the export of 300 000 tonnes of rye held by it in accordance with Regulation (EEC) No 2131 /93 . Article 5 1 . The intervention agency, the storer and the successful tender shall, at the request of the latter and by common agreement, either before or at the time of removal from storage as the successful tenderer chooses, take reference samples for counter-analysis at the rate of at least one sample for every 500 tonnes and shall analyze the samples. The intervention agency may be represented by a proxy, provided this is not the storer. (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . I1) OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . Is) OJ No L 117, 24. 5. 1995, p. 2. (6) OJ No L 37, 15. 2. 1996, p. 18 . 0 OJ No L 331 , 2. 12. 1988 , p. 1 . 4. 4. 96 EN Official Journal of the European Communities No L 86/25 The analysis results shall be forwarded to the Commission in the event of a dispute . Reference samples for counter-analysis shall be taken and analysed within seven working days of the date of the successful tenderer's request or within three working days if the samples are taken on removal from storage. Where the final result of sample analyses indicates a quality: (a) higher than that specified in the notice of invitation to tender, the successful tenderer must accept the lot as established; (b) higher than the minimum characteristics laid down for intervention but below the quality described in the notice of invitation to tender, providing that the diffe ­ rences having regard to those criteria do not exceed the following limits:  one kilogram per hectolitre as regards specific weight, which must not, however, be less than 68 kg/hi, successful tenderer s request. The successful tenderer shall notify the Commission immediately thereof in accordance with Annex II; (d) below the minimum characteristics laid down for intervention, the successful tenderer may not remove the lot in question . He shall be discharged of all his obligations relating to the lot in question and the securities shall be released only once he has informed the Commission and the intervention agency forth ­ with in accordance with Annex II; however, he may request the intervention agency to supply him with another lot of intervention rye of the quality laid down at no additional charge. In that case, the security shall not be released. The lot must be replaced within three days of the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commission thereof in accordance with Annex II . 2. However, if the rye is removed before the results of the analyses are known, all risks shall be borne by the successful tenderer from the time the lot is removed, without prejudice to any means of redress of which he may avail himself against the storer. 3 . If, as a result of successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of his request for a replacement, he shall be discharged of all his obligations and the securities shall be released once he has informed the Commission and the intervention agency forthwith in accordance with Annex II. 4. Except where the final results of analyses indicate a quality below the minimum characteristics laid down for intervention , the costs of taking the samples and conduc ­ ting the analyses provided for in paragraph 1 but not of inter-bin transfers shall be borne by the EAGGF in respect of up to one analysis per 500 tonnes. The costs of inter-bin transfers and any additional analyses requested by the successful tenderer shall be borne by him.  one percentage point as regards moisture content,  half a percentage point as regards impurities as specified in points B.2 and B.4 of the Annex to Commission Regulation (EEC) No 689/92 (*), and  half a percentage point as regards impurities as specified in point B.5 of the Annex to Regulation (EEC) No 689/92, the percentages admissible for noxious grains and ergot, however, remaining unchanged, the successful tenderer must accept the lot as estab ­ lished; (c) higher than the minimum characteristics laid down for intervention but below the quality described in the notice of invitation to tender, and a difference ex ­ ceeding the limits set out in point (b), the successful tenderer may:  accept the lot as established, or  refuse to take over the lot in question . The successful tenderer shall be discharged of all his obligations relating to the lot in question and the securities shall be released only once he has informed the Commission and the intervention agency forthwith in accordance with Annex II; however, if he requests the intervention agency to supply him with another lot of intervention rye of the quality laid down at no additional charge, the security shall not be released. The lot must be replaced within three days of the date of the Article 6 Within two hours of the expiry of the time limit for the submission of tenders, the German intervention agency shall notify the Commission of tenders received. Such notification shall be made using the model set out in Annex III and the telex or fax numbers set out in Annex IV. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(') OJ No L 74, 20 . 3. 1992, p. 18 . No L 86/26 EN Official Journal of the European Communities 4. 4. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1996. For the Commission Franz FISCHLER Member of the Commission 4. 4. 96 I EN I Official Journal of the European Communities No L 86/27 ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 8 161 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/Saarland/Bayern 7 301 Berlin/Brandenburg/ Mecklenburg-Vorpommern 201 168 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 83 326 ANNEX II Communication of refusal of lots under the standing invitation to tender for the export of 300 000 tonnes of rye held by the German intervention agency (Article 5 ( 1 ) of Regulation (EC) No 606/96)  Name of successful tenderer:  Date of award of contract  Date of refusal of lot by successful tenderer: Lot No Quantity in tonnes Address of silo Reason for refusal to take over  Specific weight (kg/hi)  % sprouted grains  % miscellaneous impurities (Schwarzbesatz)  % of matter which is not basic cereal of unimpaired quality  Other No L 86/28 EN Official Journal of the European Communities 4. 4. 96 ANNEX III Standing invitation to tender for the export of 300 000 tonnes of rye held by the German intervention agency (Regulation (EC) No 606/96) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) C) Price increases (+) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers . ANNEX IV The only numbers to use to call Brussels are (DG VI-C-1 )  telex: 22037 AGREC B, 22070 AGREC B (Greek characters);  fax: 296 49 56, 295 25 15.